



Exhibit 10.12
Heska Corporation 2003 Equity Incentive Plan
Non-Qualified Stock Option Agreement
(Outside Directors)


Tax Treatment
This option is intended to be a Non-qualified Stock Option and not an Incentive
Stock Option under section 422 of the Internal Revenue Code.


Vesting/
Exercisability
This option vests and becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. In addition, in the event your service as an
Employee, Director or Consultant terminates because of your death, or
Disability, this option shall become fully vested and exercisable as to the
total number of shares subject thereto immediately upon the date of your death
or your Termination of Service, as applicable.
Except as otherwise provided below following a Change in Control, no additional
shares become vested after your Termination of Service and the option shall
terminate as to any shares that are unvested as of the end of business on the
date of your Termination of Service.
Term
This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant or as provided in this Agreement or
the Amended and Restated 2003 Equity Incentive Plan (the “Plan”).


Regular Termination
In the event of your Termination of Service for any reason other than death or
Disability, then this option will expire as to unexercised vested option shares
at the close of business at Company headquarters on the date three months after
your termination date. The Company determines when your service terminates for
this purpose.


Death
In the event of your Termination of Service because of your death or your death
within three months after your Termination of Service, then this option will
expire as to unexercised vested option shares at the close of business at
Company headquarters on the date one year after your date of death.


Disability
In the event of your Termination of Service because of your Disability, then
this option will expire as to unexercised vested option shares at the close of
business at Company headquarters on the date one year after your termination
date.


Leaves of Absence
Vesting of this option shall be suspended during any unpaid leave of absence
unless continued vesting is required by the terms of the leave or by applicable
law.





1

--------------------------------------------------------------------------------






Change in Control
This option shall vest and become exercisable in full if (i) the Company is
subject to a Change in Control, (ii) this option is not continued by the Company
and (iii) this option is not either assumed by the surviving corporation or its
parent or substituted for by the surviving corporation's or its parent's issuing
its own option in replacement of this option. This option shall vest and become
exercisable in full if (i) the Company is subject to a Change in Control and
(ii) a Termination of Service for you is triggered either (i) without Cause as
part of an agreement which contemplated such Change in Control or (ii) without
your consent and without Cause. If the surviving corporation or its parent
demotes you to a lower position, materially reduces your authority or
responsibilities, materially reduces your total compensation or announces its
intention to relocate your principal place of work by more than 20 miles, then
that action shall be treated as triggering a Termination of Service under this
Agreement. For the avoidance of doubt, a refusal by the surviving corporation or
its parent to extend a consulting engagement beyond its current term shall not
be deemed to trigger any option to vest and become immediately exercisable under
this Agreement.
“Cause” shall mean (i) your failure to perform your assigned duties or
responsibilities as an Employee, Director or Consultant (other than a failure
resulting from death or Disability) after notice thereof from the surviving
corporation or its parent describing your failure to perform such duties or
responsibilities; (ii) your material breach of any confidentiality agreement or
invention assignment agreement between you and the Company or a Subsidiary;
(iii) your engaging in any act of dishonesty, fraud, misrepresentation, moral
turpitude, or misappropriation of material property that was or is materially
injurious to the Company or its Affiliates; (iv) your violation of any federal
or state regulation applicable to the Company's business; of (v) your being
convicted of, or entering a plea of nolo contendere to, any crime.





2

--------------------------------------------------------------------------------






Restrictions on Exercise
The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation, and the Company will
have no liability for failure to issue or deliver any shares upon exercise of
this option if the issuance or delivery would violate any law or regulation as
determined by the Company in consultation with its legal counsel. No shares
shall be issued pursuant to this option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. This option
may not be exercised for a fraction of a share.


Notice of Exercise
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your Notice
of Exercise must specify how many shares you wish to purchase. The exercise will
be effective when the Company receives the Notice of Exercise with the option
exercise payment described herein.
If someone else wants to exercise this option after your death, that person must
prove to the Company's satisfaction that he or she is entitled to do so.


Form of Payment
When you submit your Notice of Exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one (or
a combination of two or more) of the following forms:
● Cash, check or wire transfer.


● Certificates for shares of Company stock that you own, along with any forms
needed to affect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. However, the Company may restrict your
ability to surrender shares of Company stock (including your ability to
surrender any particular shares of Company Stock held by you) in payment of the
exercise price if your doing so would result in the Company's recognizing
additional compensation expense with respect to this option for financial
reporting purposes.


● Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company proceeds from
the sale in an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.
Withholding Taxes and Stock
You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements





3

--------------------------------------------------------------------------------






Withholding
may include (with the Company's approval) withholding shares of Company stock
that otherwise would be issued to you when you exercise this option. The value
of these shares, determined as of the effective date of the option exercise,
will be applied to the withholding taxes.


Restrictions on Resale
By signing this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as you are
an Employee, Consultant or Director.


Transfer of Option
Prior to your death, only you may exercise this option. You cannot sell,
transfer, pledge or assign this option. For instance, you may not sell this
option or use it as security for a loan. You may, however, dispose of this
option in your will, by the laws of descent and distribution or through a
beneficiary designation.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse's interest in your option in
any other way.


Retention Rights
Neither your option nor this Agreement gives you the right to be employed or
otherwise retained by the Company in any capacity. The Company reserves the
right to terminate your service at any time, with or without cause.


Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price.


Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without giving effect to its conflict of laws provisions).


The Plan and Other Agreements
The Plan is incorporated in this Agreement by reference. Unless otherwise
defined herein, all capitalized terms herein have the same defined meanings as
in the Plan. In the event of any conflict between the terms and provisions of
the Plan and this Agreement, the Plan terms and provisions shall govern.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.





4

--------------------------------------------------------------------------------






Acceptance
You hereby acknowledge receipt of a copy of the Plan and this Agreement. You
have read and understand the terms and provisions thereof, and accept this
option subject to all the terms and conditions of the Plan and this Agreement.
You acknowledge that there may be adverse tax consequences upon exercise of this
option or disposition of the underlying shares and that you should consult a tax
advisor prior to such exercise or disposition.

By signing the Notice of Stock Option Grant, you agree to all of the terms and
conditions described above and in the Plan.








5